DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and presented for examination.
Claims 1-8 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pather (U.S. 6,350,470), Mantelle (U.S. 5,234,957), and Martin (M. Martin, et al, Doxorubicin in Combination with Fluorouracil and Cyclophosphamide (i.v. FAC Regimen, Day 1,21) Versus Methoxtrexate in Combination with Fluorouracil and Cyclophosphamide (i.v. CMF Regimen, Day 1,21) as Adjuvant Chemotherapy for Operable Breast Cancer: A Study by the GEICAM Group, 14 Ann. Oncol. 833 (2003)), in view of Teng (6,747,014).
Applicants’ claims are directed to compositions combining each of a hydrophobic and hydrophilic small molecule drug, a lipophilic solvent, an acidic compound including citric acid, and an effervescent ingredient including sodium bicarbonate, with the acidic and effervescent component present in certain weight ratios, all of which are encased by an enteric layer, which is described as behaving in a certain manner when administered and coming in contact with the intestinal fluid.  Applicants are reminded that a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  As such, the terminal clause of the claim following the recitation of “contained prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties."); see also Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)( “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”).  Dependent Claim 2 includes a gelatin layer coating the drug layer.  Claim 3 specifies the physical form of the composition.  Claim 4 narrows the identity of the enteric coating therein provided  Claims 5 and 6 narrow the identity of each of the hydrophobic and hydrophilic agents to be included in the compositions, respectively.  Claims 7 and 8 narrow the identity of the solvent to be included to capric acid.  
Pather describes effervescent drug compositions for oral delivery of drugs having poor bioavailability.  (Abs.)  Drugs specifically recited as suitable for being incorporated into the dosage forms described include combinations of drugs such as the instantly claimed doxorubicin, while also directing the skilled artisan to the disclosure of Mantelle for a more comprehensive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, Pather explicitly describes the amount of effervescent agent as ripe for optimization.  (Pather, Col.2, L.55-60).
The specific combination of a tablet containing a layer combining an effervescent ingredient, acidic ingredient, lipophilic solvent, and each of hydrophilic and hydrophobic small Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of doxorubicin and fluorouracil combined with citric acid, bicarbonate, and a chemical penetration enhancing lipid carrier in a hypromellose phthalate coated tablet or capsule, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of doxorubicin and 5-fluorouracil formulated with citric acid, sodium bicarbonate, and a chemical penetration enhancing lipid carrier in a hypromellose phthalate 
Despite Pather suggesting dosage forms containing doxorubicin and fluorouracil combined with citric acid, bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule, no mention is made in Pather concerning the use of capric acid as the chemical penetration enhancer.
This deficiency is cured by the teachings of Teng, which describes, among others, oral dosage formulations such as tablets and capsules.  (Abs., Col.5, L.2-5; Col.6, L.47-54; Col.28, L.56-61).  Teng describes formulating these dosage forms using chemical penetration enhancers including the instantly claimed capric acid.  (Col.8, L.3-6; Col.45, L.3-9).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have chosen capric acid as the lipid penetration enhancer of the tablets and capsules of Pather, owing to the fact that at the time of the instant application, capric acid was known to be useful in tablet and capsule formulations as a penetration enhancing lipid carrier taught by Pather as usefully included into the various combinations of doxorubicin combined with citric acid, bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule described therein.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pather, Mantelle, Martin and Teng as applied to Claims 1 and 3-8 above, and further in view of Jahagirdar (U.S. PGPub. 2009/0011019).
Pather, Mantelle, Martin and Teng, discussed in greater detail above, suggest enteric coated dosage forms combining doxorubicin and 5-fluorouracil formulated with citric acid, sodium bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule.  
None of Pather, Mantelle, Martin and Teng describe incorporating a gelatin layer surrounding the drug containing portion of the dosage form.
This is cured by the teachings of Jahagirdar, which establishes that each of enteric and gelatin coatings are commonly applied to bioadhesive layers in orally deliverable dosage forms.  [0046-47].
“When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court Id. at 1742.
Here, per the teachings of Jahagirdar, it would have been prima facie obvious to have employed combinations of enteric and gelatin coatings on the bioadhesive drug delivery formulations suggested by Pather, Mantelle, Martin and Teng, as such an arrangement is little more than the predictable use of prior art elements according to their established functions.

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered.
Applicants argue that Pather fails to describe the compositions described therein as self-emulsifying.  As this is not a limitation advanced by the claims as presented, this assertion is unpersuasive.  Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims).
Applicants arguments concerning the teachings of Teng are likewise unpersuasive: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Teng is relied upon solely toe stablish that at the time of the instant application, capric acid was known to be usefully employed as a penetration enhancing lipid vehicle such as taught by Pather.
Applicants arguments concerning the rationale applicants utilize, or alternatively the properties applicants associate with employing citric acid in the compositions of Pather are unpersuasive: a reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).
The rationale for using any of the drugs described by Mantelle or Martin in the compositions of Pather is provided by the fact that Pather explicitly teaches the skilled artisan to look to the disclosure of Mantelle for a listing of suitable active agents for use in such compositions.  Applicants assertion that the Martin reference describing the iv use of combinations of doxorubicin and fluorouracil as somehow limiting the teaching of the utility of such combinations is, in the absence of evidence tending to call into question the oral use of either, unpersuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).
Applicant arguments concerning kits useful for the treatment of cancer encompassed by the instant claims are unpersuasive: applicants are reminded that the claims under examination are compositions, not kits or methods.  See Constant, supra.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613